DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applications 16/621,440 and 16/627,500 have been reviewed, accepted, and recorded.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 12/16/21 which has amendments to the claims and arguments related to the previous rejection. The reply has been entered and considered.

Response to Arguments
Applicant argues the amended title obviates the 09/17/2021 objection to the specification. The examiner agrees and withdraws the objection.
Applicant argues amended claim 15 obviates the 09/17/2021 objection to claim 15. The examiner agrees and withdraws the objection.

Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Allowable Subject Matter section below.

Allowable Subject Matter
Claims 1, 4 - 8, and 11 - 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Hu, Worden and Gilpatrick teach an oil dipstick housing a processor, level sensor and oil pressure sensor configured to detect oil level and crankcase pressure, and output data representing oil level and a frequency domain pressure signal having orders representing firing frequency of the cylinders; they do not teach applicant’s dipstick that calculates a root mean square of the crankcase pressure. Furthermore, no other prior art can be found to motivate or teach applicant’s engine oil dipstick including a processor configured to calculate a root mean squared value of engine crankcase pressure, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reason as above.

Regarding independent claim 8, although Hu, Worden and Gilpatrick teach an oil dipstick assembly housing a processor, level sensor and oil pressure sensor configured to detect oil level and crankcase pressure, and output data representing oil level and a frequency domain pressure signal having orders representing firing frequency of the cylinders, with a shaft, handle and fill a second fluid conduit between an exterior surface of the outer portion and a second sensing port of the pressure sensor, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856